Citation Nr: 1213625	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-36 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected left eye scotoma.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1975 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
The Veteran was scheduled for a Travel Board hearing in February 2012; however, he failed to appear.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A March 2009 rating decision granted service connection for left eye scotoma, evaluated as 10 percent disabling, effective February 6, 2008, the date of claim.  

During the pendency of the appeal, the VA amended the schedular criteria for evaluating eye disabilities.  See 73 FR 66550 (November 10, 2008) (effective December 10, 2008); see also 38 C.F.R. § 4.84a, Diagnostic Codes 6001 to 6091 (2011).  The amended regulations, however, apply only to claims received by VA on or after December 10, 2008.  Here, this matter arises from the Veteran's original claim filed in February 2008.  As such, the claim pre-dates the amendment, and the amended version of the eye regulations is not applicable to this case.

Under Diagnostic Code 6081, scotomas are to be assigned a maximum 10 percent rating.  Otherwise, they are to be rated on the basis of loss of visual acuity or impairment of field vision, whichever provides the higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6081, Note.  Such ratings are not to be combined.  Id.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.

Regarding impairment of field vision, 38 C.F.R. § 4.76a explains how ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a. 

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is:  temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. 

Diagnostic Code 6080 provides that unilateral concentric contraction of the visual fields to 60 degrees, but not to 45 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/50.  Unilateral concentric contraction of the visual fields to 45 degrees, but not to 30 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/70.  Unilateral concentric contraction of visual fields to 30 degrees, but not to 15 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/100.  Unilateral concentric contraction of the visual fields to 15 degrees, but not to 5 degrees, is rated as 20 percent disabling or as equivalent to visual acuity of 20/200.  Unilateral concentric contraction of the visual fields to 5 degrees, is rated as 30 percent disabling or as equivalent to visual acuity of 5/200.  Unilateral visual loss of the nasal half of the field, is rated as 10 percent disabling, or as equivalent to 20/50.  Unilateral visual loss of the temporal half of the field, is rated as 10 percent disabling, or as equivalent to 20/70.  Impairment of field vision by homonymous hemianopsia is rated as 30 percent disabling.  38 C.F.R. § 4.84a, Diagnostic Code 6080.

The Veteran was afforded a VA visual examination in January 2009 at which his claims folder was reviewed.  At that time there were no private or VA eye clinic records available.  The examiner reviewed the Veteran's history of orbital surgery from left eye trauma and reconstructive surgery in 1978.  Subsequent notations indicated scarring and scotoma of the left eye, and the Veteran emphasized that he had commotio retinae following orbital trauma.  The Veteran reported that he had central vision loss and depth perception loss since 1978, and that his left eye occasionally hurt.  He reported that his central vision had been stable for 31 years, but in the previous couple of years he had noticed his vision seemed to be fuzzy around the central scotoma.  

Regarding his central visual acuity, the Veteran did not have keratonus, his vision was not worse than 5/200, and there was not more than four diopters of spherical correction between the eyes.  His right eye uncorrected distance vision was 20/20, such that corrected distance vision was not available and uncorrected near vision was 20/25+3, with corrected near vision to 20/20.  His left eye uncorrected and corrected distance vision were "20/CF @ 1'," (he could count fingers at one foot), while his uncorrected and corrected near vision were 20/800ecc, endothelial cell count.  Slit lamp findings showed normal lids, sclera, and irides.  Corneas were clear, with a slight tear in the film debri bilaterally.  Anterior chambers were deep and quiet.  Lens were +1-2 nuclear sclerosis (age related) bilaterally, and the left eye was positive for a posterior subscapular cataract, located mostly central and nasal.  Fundoscopic examination results were abnormal, with the optic nerve .4/.4 with good color and rim tissue, bilaterally; normal vessels; normal fundus; clear media; and periphery flat to 360 degrees with no tears, holes, or retinal detachments noted.  Although there was a flat normal macula of the right eye, scarring and retinal pigment epithelium (RPE) mottling of the left eye was evident.  Visual field examination showed that there was a defect; however, there was not homonymous hemianopsia.  Scotoma was present in the left eye, centrally located, approximately 10 to 15 degrees central, second area of enlarged blindspot.  Accommodation was not normal as there was presbyopia.  Tonometry showed right and left eye pressure was 17.  The examiner indicated that the Veteran had RPE mottling within the macular area of the left eye, and opined that he could not determine if this was a result of the 1978 trauma without resorting to speculation.  The Veteran reported that he had worked as a carpenter; however, he had been unemployed for one year due to the economy.  

Since then, the Veteran submitted a February 2010 letter from Fred M. Feil, O.D., which stated that the Veteran reported his left eye vision was blurry.  The Veteran's uncorrected distance vision was 20/15 with his right eye, and hand motion with his left eye.  There was no improvement in acuity in the left eye with pin hole testing.  The Veteran was also unable to respond to subjective refraction testing.  Confrontation fields were restricted in the right eye, and restricted peripherally in all meridians in the left eye.  Pupils were equally round and reactive to light.  There was no afferent pupillary defect present.  Biomicroscopy revealed small pinguecula in each eye.  The lens in the Veteran's right eye showed early cortical and nuclear changes.  There was a cataract in the Veteran's left eye which was brunescent and mature.  Intraocular pressures were 17 millimeters of mercury in each eye.  Dilated fundus examination revealed a healthy retina in the right eye without glaucoma or macular changes.  Dr. Feil reported that he had difficulty visualizing the Veteran's retina due to the density of the Veteran's cataract in the left eye; however, from what he could see he indicated that the Veteran's macula was healthy, although there might be optic atrophy in the left eye.  Dr. Feil recommended cataract surgery.  

Although the Veteran submitted a February 2010 summary letter from Dr. Feil, the underlying medical records should be requested and obtained with the Veteran's assistance as necessary.  The Veteran should then be afforded another VA examination to consider the private records concerning his left eye.  See 38 C.F.R. § 3.159.  Tests must be presented in the form of perimetric charts showing concentric contraction at the required meridians.  See 38 C.F.R. §§ 4.76, 4.76a, Table III & Figures 1 & 2 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA ophthalmology or optometry clinic records of the Veteran's treatment and evaluations from March 2010 to the present. 

2.  With the Veteran's assistance as necessary, request that Dr. F. Feil submit records of the actual visual acuity and field of vision tests conducted in February 2010, as well as any other such tests conducted after that date.  

3.  Thereafter, schedule the Veteran for a VA examination of the eyes, to evaluate the manifestations and severity of his service-connected left eye scotoma.  Visual fields should be recorded on an appropriate Goldmann chart, and the numeric values, in degrees, should be provided for the visual fields at the 8 principal meridians in each eye.  The claims file must be provided to the physician in conjunction with the examination. 

4.  After completion of the above and any additional development deemed necessary, readjudicate the claim for an increased rating for the Veteran's service-connected left eye scotoma.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


